                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF LOUISIANA

BELLE CHASSE MARINE TRANSPORTATION, LLC
      WARRANT OF ARREST
            VS.                                                               CIVIL ACTION
M/V DONNA J. BOUCHARD, ET AL                                                  NO: 20-525
                                                                              SECTION: E(1)

THE PRESIDENT OF THE UNITED STATES OF AMERICA

To the Marshal of the Eastern District of Louisiana, or to his lawful Deputy:

GREETING:

         You are hereby Commanded to seize, and take into your possession and hold, subject
to the orders of this Court, the following property, to wit:

M/V DONNA J. BOUCHARD bearing United States Coast Guard Documentation Number 1257374, IMO Number
9753181 and the Barge B. NO. 272, bearing United States Coast Guard Documentation Number 1257375, together
with their respective equipment, tackle, appurtenances, and apparel, in rem

and how you have executed this warrant that you make due and prompt return.

        If the character or situation of the property is such that the taking of actual possession is impracticable, you
shall execute this process by affixing a copy of same to the property in a conspicuous place and by leaving a copy of
the complaint and process with the person having possession or his agent.

                                           WITNESS, THE HONORABLE JUDGES OF THIS COURT,

                                           at New Orleans, Louisiana, this 16th day of March, 2020

                                           CAROL L. MICHEL, CLERK




                                           By: _________________________
                                                    Deputy Clerk

NOTE: Rule C(6) of the SUPPLEMENTAL RULES FOR ADMIRALTY OR MARITIME CLAIMS AND ASSET
FORFEITURE ACTIONS provides that a person who asserts a right of possession or any ownership interest in the
property that is the subject of this action must file a verified statement of right or interest within 14 days after the
process has been executed or within such other time as the court allows and shall file an answer within 21 days after
filing the statement of interest or right. The statement of right or interest must describe the interest in the property that
supports the person’s demand for its restitution or right to defend the action. An agent, bailee or attorney must state
the authority to file the statement of right or interest on behalf of another. At the time of answering the complaint,
the claimant must also serve answers to any interrogatories served with the complaint


ISSUED FOR: Alan R. Davis
            2775 Pan-American Life Center, 650 Poydras Street
            New Orleans, La 70130
            504-568-1990
